Title: To George Washington from Ferdinand-Joseph-Sebastian de Brahm, 20 June 1782
From: Brahm, Ferdinand-Joseph-Sebastian de
To: Washington, George


                  
                     Sir!
                     Camp Southern Army June 20.
                     1782.
                  
                  Agreable to your Excellencys Orders hearing no more of the
                     expected Evacuation of Charlestown, I set off on the 13th of April for this
                     Camp where I arrived on the 5th of June; But as the Auditor general for the
                     Southern Army (Mr Dart) cannot settle my Accounts of travelling Expences
                     without my producing your Excellencies Orders in Writing, I would beg the Favour
                     of sending them to me.
                  The small Consideration of my travelling Expences (in all 35.
                     Dols.) would not have induced me to trouble your Excellency with this Request,
                     if I was not apprehensive that the Want of your written Order might be
                     injurious to me on other Occasions. I have the honor to be with great Respect
                     Your Excellency’s most obedt humble Servant
                  
                     Ferdd J. S. de Brahm Maj. Engr
                     
                  
               